Citation Nr: 1135310	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel






INTRODUCTION

The Veteran had active service from June 1970 to February 1972.  He had additional unverified periods of reserve service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the above Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for bilateral knee disabilities that he claims had their onset during his active service including a period of active duty training (ADT) with the Puerto Rico Army National Guard in June 1975.  Specifically, he contends that he injured both knees during parachute training and has had constant problems since then.  His DD Form 214 shows that he completed Basic Airborne Training and received the Parachutist Badge.  Thus, his participation in parachuting activities during active service is conceded.  In addition, he has provided some evidence of both a current knee diagnosis and an incident in service which requires further evidentiary development. 

Service treatment records show that in March 1971 the Veteran was treated for injuries sustained during a parachute jump.  However, his complaints were confined to the right shoulder with no specific mention of the knees.  These records do show that, in late July 1971, the Veteran was treated for a contusion to his left knee after a fall.  Another entry dated August 24, 1971 shows that he was treated for hyperextension and contusion of his left knee while playing soccer.  The injury occurred while he was forcefully kicking a soccer ball and another player kicked him on the anteromedial left knee.  An X-ray of the Veteran's left knee was negative for a fracture.  These records are otherwise completely negative for complaints or findings involving the Veteran's right knee.  At the separation physical in December 1971, clinical evaluation of both lower extremities was within normal limits with no pertinent abnormalities noted.  

Records from the Veteran's National Guard service includes a DA Form 2173, Statement of Medical Examination and Duty Status.  This report shows that, on June 12, 1975, he was treated for trauma to his left foot and right knee as a result of a parachute jump.  The Form also notes that he was on ADT at the time of the injury, which was considered to have been incurred in line of duty.  There were no significant findings reported and no evidence of additional follow-up evaluation which would provide a basis for a current diagnosis of any chronic disabling residuals as a result of the injury.  There was no mention of the Veteran's left knee.  

During a VA examination in October 2006, the Veteran gave a history of bilateral knee pain since 1971 after a parachute jump.  He also gave a history of post-service employment as a construction worker.  The examiner diagnosed degenerative joint disease and patellofemoral dysfunction in both knees, but did not provide an opinion relating these findings to parachute training during service. 

In this case, the Veteran was exposed to the physical rigors of parachuting in service as evidenced by his receipt of the Parachutist Badge.  In addition, he is competent to report that he has had bilateral knee pain since service and to report that these symptoms began with his parachute training.  As such, the Board finds that his claim of entitlement to service connection for bilateral knee disabilities must be remanded for an appropriate medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran would also be entitled to service connection if it were shown that any knee disabilities were incurred in or aggravated by a period of ADT, the medical opinion should specifically address whether such disabilities were medically incurred in, aggravated by, or otherwise related to, his period of ADT on June 1975.  See 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2010).  

The Board stresses that the examiner must also acknowledge and discuss the Veteran's written complaints indicating that he injured both knees during parachute jumps and that he has experienced a continuity of bilateral knee pain since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).  

In addition, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical records, not already in the claims file, pertaining to recent treatment for, or evaluation of, his knee disabilities, and to provide the identifying information and any necessary authorization to enable the AMC/RO to obtain such evidence on his behalf.  The Board is particularly interested in records of knee treatment that the Veteran may have received at the VA Medical Center in San Juan, the Commonwealth of Puerto Rico since June 2009.  

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable or do not exist, or if further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any bilateral knee disabilities found on evaluation.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  All tests indicated, to include but not necessarily limited to radiologic studies, are to be conducted at this time, and all findings should be reported in detail.  

a) For any diagnosed bilateral knee disabilities, the examiner should provide an opinion addressing whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a 50/50 probability), or unlikely (i.e., a probability of less than 50 percent), that such diagnosed disabilities are traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service, or is otherwise consistent with his documented in-service parachute jumping activities during his period of active duty between June 1970 and February 1972.  Specifically, the examiner is asked to address the Veteran's in-service knee injuries in July 1971 and August 1971 as the possible onset of, or precursor to, any current left knee disability.  

b) If any currently diagnosed bilateral knee disabilities cannot be regarded as having had its onset during the Veteran's period of active service, the examiner should provide an opinion addressing whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a 50/50 probability), or unlikely (i.e., a probability of less than 50 percent), that such diagnosed disabilities are causally or etiologically related to the Veteran's period of ADT in June 1975.  Specifically, the examiner is asked to address the Veteran's in-service injuries on June 12, 1975 as the possible onset of, or precursor to, any current right knee disability.  

If any currently diagnosed bilateral knee disabilities cannot be regarded as having had their onset during any period of active duty or ADT, the examiner should explicitly indicate so.  The examiner must provide a complete rationale for conclusions drawn and opinions expressed.  

3.  After completing the requested action, and any additional development deemed warranted, readjudicate the service connection claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

